On Petition for Rehearing.
(.Judge MALONE, of the Second Judicial Circuit, sit, ting in place of Mr. Justice HOOKER, disqualified.)
Cockrell, J.
1. A petition for a rehearing which suggests nothing that has not been fully considered by the court in mailing; its decision, should be denied.
2. Where the sole ground of a petition for a rehearing is that the court overlooked and failed to consider certain facts,.and these facts were fully considered and actually (•(instituted rice points of difference on which the court divided, as disclosed in the opinions, the. petition vdii be denied,
Petition for rehearing denied.
CARTER, P. J.. dissenting. TAYLOR, O.. J.,' disqeali: tied, took.no part in the decision.
Ü. C. Thomas, for Fetitioner.